SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 28, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR l5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-28784 HOT TOPIC, INC. (Exact name of registrant as specified in its charter) CALIFORNIA 77-0198182 (State of incorporation) (IRS Employer Identification No.) 18, CITY OF INDUSTRY, CA (Address of principal executive offices) (Zip Code) (626) 839-4681 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:May 16, 2012 – 42,182,796 shares of common stock, no par value. 1 HOT TOPIC, INC. INDEX TO FORM 10-Q Page No. PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months ended April 28, 2012 and April 30, 2011 3 Consolidated Balance Sheets – April 28, 2012 and January 28, 2012 4 Consolidated Statements of Cash Flows for the three months ended April 28, 2012 and April 30, 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II.OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 40 SIGNATURES 41 2 PART I. FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Hot Topic, Inc. and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands, except per share amounts) (Unaudited) Three Months Ended April 28, 2012 April 30, 2011 Net sales $ $ Cost of goods sold, including buying, distribution and occupancy costs Gross margin Selling, general and administrative expenses Income (loss) from operations ) Interest and other income, net 62 52 Income (loss) before provision (benefit) for income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) Earnings (loss) per share: Basic $ $ ) Diluted $ $ ) Cash dividends declared and paid per share $ $ Shares used in computing earnings (loss) per share: Basic Diluted Comprehensiveincome (loss): Net income (loss) $ $ ) Other comprehensive (loss) income: Foreign currency translation adjustment ) ) Unrealized (loss) gain on short-term and long-terminvestments, net of taxes of $0 and $54 (2 ) 90 Total other comprehensive (loss) income ) 66 Comprehensive income (loss) $ $ ) See accompanying Notes to Condensed Consolidated Financial Statements. 3 Hot Topic, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except share amounts) April 28, 2012 January 28, 2012 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Inventory Prepaid expenses and other Deferred tax assets Total current assets Property and equipment, net Deposits and other Long-term investments Deferred tax assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable 85 Total current liabilities Deferred rent and other Income taxes payable Deferred compensation Commitments and contingencies Shareholders’ equity: Preferred shares, no par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common shares, no par value; 150,000,000 shares authorized; 42,182,796 and 42,047,991 shares issued and outstanding at April 28, 2012 and January 28, 2012, respectively Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Hot Topic, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended April 28, 2012 April 30, 2011 OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Loss on disposal of property and equipment Impairment of long-lived assets Deferred taxes ) ) Gift card breakage ) ) Changes in operating assets and liabilities: Inventory Prepaid expenses and other current assets ) Deposits and other assets ) ) Accounts payable Accrued liabilities ) ) Deferred rent and other ) ) Income taxes payable ) ) Foreign currency translation gain (8
